  4:21-cv-03160-JMG-CRZ Doc # 12 Filed: 09/07/21 Page 1 of 2 - Page ID # 111




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

STONE STRONG, LLC, a Nebraska
limited liability company,
                                                        4:21-CV-3160
                   Plaintiff,

vs.                                                       ORDER

STONE STRONG OF TEXAS, LLC, a
Texas limited liability company,

                   Defendant.


      The plaintiff in this case has moved for a temporary restraining order
and preliminary injunction against the defendant's use of the plaintiff's
federally registered marks. See filing 1; filing 8. The Court has been advised
that the defendant's counsel is aware of the pending case and motion and will
be entering an appearance on the defendant's behalf once their pro hac vice
registration is complete.
      Because a temporary restraining order is issued without notice, see Fed.
R. Civ. P. 65(b), and the defendant now has notice and intends to appear, the
plaintiff's request for a temporary restraining order is now moot, and the issue
presented to the Court is whether a preliminary injunction should enter. See
filing 8. Based on the plaintiff's evidence, it appears that the defendant
licensed the plaintiff's marks in 2016, and allegedly breached the license
agreement no later than March of this year. Filing 10-1 at 3-4, 15-19. The
plaintiff claims to have sent a cease-and desist letter in March terminating the
license agreement and demanding that the defendant cease using the
plaintiff's marks by May 15. Filing 10-1 at 4, 20-22.
  4:21-cv-03160-JMG-CRZ Doc # 12 Filed: 09/07/21 Page 2 of 2 - Page ID # 112




      Given that the defendant used the plaintiff's marks permissively for over
five years and has allegedly been using them without permission for several
months since then, the Court is not persuaded that it is necessary for briefing
on the plaintiff's motion to be expedited beyond the schedule already provided
for by the Court's rules. See NECivR 7.1(b)(a)(B) & (c)(1). In their briefs, the
parties shall address whether oral argument or an evidentiary hearing is
required on the motion. See NECivR 7.1(e) & (f). And in the meantime, the
parties are encouraged to consider amicable resolution of this dispute.


      IT IS ORDERED:


      1.    The defendant may respond to the plaintiff's motion for
            preliminary injunction (filing 8) on or before September 17,
            2021.


      2.    The plaintiff may reply in support of its motion on or before
            September 24, 2021.


      3.    The Clerk of the Court shall email a copy of this order to the
            defendant's   counsel   at   dhafer@curnutthafer.com      and
            pwadlington@curnutthafer.com.


      Dated this 7th day of September, 2021.


                                            BY THE COURT:


                                            John M. Gerrard
                                            United States District Judge




                                      -2-
